Exhibit 10.19

 

2018

AMPHENOL MANAGEMENT INCENTIVE PLAN

 

I.



Purpose

 

The purpose of the 2018 Management Incentive Plan (the “2018 Incentive Plan”) is
to reward eligible key employees of Amphenol Corporation and affiliated
operations with performance based cash bonus payments provided certain
individual, operating unit and/or Company goals are achieved.  The Compensation
Committee of the Board of Directors has approved the 2018 Incentive Plan
pursuant to its authority under the 2014 Amphenol Executive Incentive Plan.

 

II.



Eligibility

 

Key management personnel and target bonuses are as recommended by the
CEO.  Generally, participation includes senior management positions, corporate
staff managers, general managers and their designated direct
reports.  Participation, target bonuses and bonus payments are as approved by
the Compensation Committee.

 

III.



Plan Components

 

Payments under the 2018 Incentive Plan are based primarily on performance
against quantitative measures established at the beginning of each year. In
addition, consideration will be given, when appropriate, to certain qualitative
factors as further discussed below.

 

The quantitative portion of the 2018 Incentive Plan is contingent upon the
Company’s achievement and/or each Group’s achievement, and/or each operating
unit’s achievement and/or each individual’s achievement of performance targets
and/or goals. These quantitative targets and/or goals include revenue growth,
operating income growth, operating cash flow, return on investment, return on
sales, organic growth and/or contribution to EPS growth. For 2018, quantitative
performance criteria are based primarily on sales and income growth in 2018 over
2017 and actual performance in 2018 as compared to 2018 budget.

 

Qualitative factors considered in establishing performance based payments
pursuant to the 2018 Incentive Plan include the following:  achievements against
budget targets, operating margins, balance sheet management including cash flow,
new market/new product positioning, operating unit and Group contribution to
total Company performance, return on investment, return on sales, other specific
individual objectives impacting Company performance, customer satisfaction, cost
reductions and productivity improvement and quality management.

 

Performance based payments pursuant to the 2018 Incentive Plan may be adjusted
if unusual and unanticipated market conditions materially impact the Company’s,
a Group’s, an operating unit’s, or an individual’s growth and/or performance.

 

IV.



Administration

 

·



Payments are based upon average base salary during the 2018 Incentive Plan year
(new hires will be prorated accordingly if hired after February 1, 2018).
Targets and payments may be adjusted for special situations (for example, the
participant moves to a new position during the year).

·



The maximum allowable payout under the 2018 Incentive Plan is 2x the target
bonus as applied to average base salary.

·



The Committee may adjust the payout of any or all participants in consideration
of (i) whether the payout to all participants as a percentage of the Company’s
operating income falls within certain historical parameters, (ii) how the
multiplier for the current year compares with the prior year, (iii)
reasonableness and consistency and (iv) internal pay equity.

·



To be eligible for the bonus payment, a participant must be an active employee
on the payroll and in good standing as of December 31, 2018. Exceptions must be
recommended by the CEO and be approved by the Compensation Committee.

·



Payments are made not later than March 15, 2019.  All payments are subject to
the recommendation of the CEO and the approval of the Compensation Committee.

·



The Compensation Committee will interpret and administer the 2018 Incentive Plan
in a manner consistent with the 2014 Amphenol Executive Incentive Plan.

·



The 2018 Incentive Plan is intended to be exempt from the requirements of the
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and other applicable guidance issued thereunder (“Section 409A”) or
if not exempt, to satisfy the requirements of Section 409A, and the provisions
of the 2018 Incentive Plan shall be construed in a manner consistent therewith.



--------------------------------------------------------------------------------